DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 47-67 are pending.  

Claim Objections
Claims 60 and 67 are objected to because of the following informalities:  
Claim 60: One occurrence of “the” should be deleted in “wherein the the user”.
Claim 67, lines 2-3 should be amended similarly to: “...a new end effector orientation of [[an]] the end effector based on [[a]] the current position and orientation of [[a]] the user interface of [[a]] the surgical tool manipulator associated with the end effector...”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-50, 53-61, and 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8,10, 11, 12,13,14,17,18 of U.S. Patent No. 10,729,503. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the limitations of the presently presented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 48, 50-55, 59-64, 66, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. (US Publication No. 2014/0142593) in view of Stark (US Patent No. 4,578,757).
Fielding teaches:
Re claim 47.  A robotic surgery system comprising: 
a plurality of surgical tool manipulators including respective handles configured to be operated by a user, the surgical tool manipulators configured to manipulate a plurality of surgical tools comprising end effectors whose positions and orientations are determined based on positions and orientations of the handles of the surgical tool manipulators (controller devices 300, 302, Figure 3; robotic arms 100, 101 and tools 400, 401, Figure 1; and paragraph [0036]); and 
a processor (paragraph [0053]: “processor”) configured to: 
determine new end effector positions and new end effector orientations of the end effectors based on current positions and current orientations of the respective handles of the plurality of surgical tool manipulators (paragraph [0004]: “the determining of the calculated motion is based on an input value received from a controller device that provides input from a user”; and paragraph [0042]: “If an intended motion will cause collision between the models, manipulator motion is halted and a feedback force is fed back to the controller device in the direction opposite to the commanded motion.”); 
in response to a determination that at least one distance of the set of distances satisfies a proximity threshold: 
cause movement of the end effectors associated with the first and second surgical tools to be disabled (paragraph [0042]: “If an intended motion will cause collision between the models, manipulator motion is halted”); and 
cause the end effectors associated with the first and second surgical tools to remain at respective previous positions and previous orientations (paragraph [0042]: “If an intended motion will cause collision between the models, manipulator motion is halted”); and 
in response to a determination that no distance of the set of distances satisfies the proximity threshold, cause the end effectors associated with the first and second surgical tools to be positioned and oriented at the respective new end effector positions and the respective new end effector orientations (paragraph [0004]: “output an actuation signal to move the medical robotic arm in accordance with the calculated motion.”).

Fielding fails to specifically teach: (re claim 47) determine, in response to the determination of the new end effector positions and the new end effector orientations, a set of distances from each point of a first set of points along a first surgical tool of the plurality of surgical tools to each point of a second set of points along a second surgical tool of the plurality of surgical tools.
Fielding does teach, at paragraph [0042], If an intended motion will cause collision between the models, manipulator motion is halted and a feedback force is fed back to the controller device in the direction opposite to the commanded motion. Collision detection algorithms are well known in the art, and the use of these algorithms to determine collision avoidance boundaries will be understood by those of ordinary skill.
Stark teaches, at the abstract and column 2, lines 19-24, determining the distance between each of a plurality of spheres associated with multiple bodies in a medical environment to determine if the motion of the bodies should be stopped.  Each sphere is centered around a centrum point on one of the bodies so that the plurality of spheres can approximate the outer contours of the bodies.  Determining the distance between each of a plurality of spheres ensures that each primitive is accounted for when detecting collisions between models of manipulators, as taught by Fielding.  
In view of Stark’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Fielding, (re claim 47) determine, in response to the determination of the new end effector positions and the new end effector orientations, a set of distances from each point of a first set of points along a first surgical tool of the plurality of surgical tools to each point of a second set of points along a second surgical tool of the plurality of surgical tools; since Stark teaches determining the distance between each of a plurality of spheres associated with multiple bodies in a medical environment to determine if the motion of the bodies should be stopped.  This ensures that each primitive is accounted for when detecting collisions between models of manipulators, as taught by Fielding.  

Fielding further teaches:
Re claim 48.  Wherein the processor is further configured to generate a notification that the at least one distance of the set of distances satisfies the proximity threshold (paragraph [0042]: “If an intended motion will cause collision between the models, manipulator motion is halted and a feedback force is fed back to the controller device in the direction opposite to the commanded motion.”).

Re claim 50.  Wherein the processor is further configured to, in response to the determination that the at least one distance of the set of distances satisfies the proximity threshold, determine at least one parameter of a haptic feedback and cause first and second handles associated, respectively, with the first and second surgical tools to provide the haptic feedback to the user to impede movement of the first and second handles in a direction that would shorten the at least one distance (paragraph [0042]: “a feedback force is fed back to the controller device in the direction opposite to the commanded motion” and “The feedback force applied to the controller device may be proportional to the commanded distance through a collision avoidance boundary.”).

Re claim 51.  Wherein the at least one parameter of the haptic feedback comprises an intensity of a haptic feedback force, the intensity being proportional to a difference between the at least one distance and the proximity threshold (paragraph [0042]: “The feedback force applied to the controller device may be proportional to the commanded distance through a collision avoidance boundary.”).

Re claim 52.  Wherein the least one parameter of the haptic feedback comprises a first direction associated with the first handle of the first surgical tool and a second direction associated with the second handle of the second surgical tool, the first direction being opposite to the second direction (paragraph [0042]: “a feedback force is fed back to the controller device in the direction opposite to the commanded motion.”).

Re claim 53.  Wherein the processor is further configured to cause movement of the end effectors associated with the first and second surgical tools to be enabled in response to a determination that the at least one distance no longer satisfies the proximity threshold (paragraph [0004]: “output an actuation signal to move the medical robotic arm in accordance with the calculated motion.”).

Re claim 54.  Wherein the processor is configured to determine a new end effector position and a new end effector orientation of an end effector based on a current position and orientation of a handle of a surgical tool manipulator associated with the end effector (paragraph [0004]: “the determining of the calculated motion is based on an input value received from a controller device that provides input from a user”).

Re claim 55.  Wherein the processor is configured to periodically receive the current position and orientation of the handle from the surgical tool manipulator (paragraph [0004]: “the determining of the calculated motion is based on an input value received from a controller device that provides input from a user”).  

Re claim 59.  A non-transitory computer readable medium storing instructions that, when executed by a processor of a robotic surgery apparatus, cause the processor to: 
determine new end effector positions and new end effector orientations of end effectors of a plurality of surgical tools based on current positions and current orientations of user input interfaces of a plurality of surgical tool manipulators, a position and orientation of an end effector being controlled by a user input interface of a surgical tool manipulator (paragraph [0004]: “the determining of the calculated motion is based on an input value received from a controller device that provides input from a user”; and paragraph [0042]: “If an intended motion will cause collision between the models, manipulator motion is halted and a feedback force is fed back to the controller device in the direction opposite to the commanded motion.”); 
in response to a determination that at least one distance of the set of distances satisfies a proximity threshold: 
cause movement of the end effectors associated with the first and second surgical tools to be disabled (paragraph [0042]: “If an intended motion will cause collision between the models, manipulator motion is halted”); and 
cause the end effectors associated with the first and second surgical tools to remain at respective previous positions and previous orientations (paragraph [0042]: “If an intended motion will cause collision between the models, manipulator motion is halted”); and 
in response to a determination that no distance of the set of distances satisfies the proximity threshold, cause the end effectors associated with the first and second surgical tools to be positioned and oriented at the respective new end effector positions and the respective new end effector orientations (paragraph [0004]: “output an actuation signal to move the medical robotic arm in accordance with the calculated motion.”).

Fielding fails to specifically teach: (re claim 59) in response to the determination of the new end effector positions and the new end effector orientations, determine a set of distances from each point of a first set of points along a first surgical tool of the plurality of surgical tools to each point of a second set of points along a second surgical tool of the plurality of surgical tools.-5-Application No.: Unassigned Filing Date:Herewith
Fielding does teach, at paragraph [0042], If an intended motion will cause collision between the models, manipulator motion is halted and a feedback force is fed back to the controller device in the direction opposite to the commanded motion. Collision detection algorithms are well known in the art, and the use of these algorithms to determine collision avoidance boundaries will be understood by those of ordinary skill.
Stark teaches, at the abstract and column 2, lines 19-24, determining the distance between each of a plurality of spheres associated with multiple bodies in a medical environment to determine if the motion of the bodies should be stopped.  Each sphere is centered around a centrum point on one of the bodies so that the plurality of spheres can approximate the outer contours of the bodies.  Determining the distance between each of a plurality of spheres ensures that each primitive is accounted for when detecting collisions between models of manipulators, as taught by Fielding.  
In view of Stark’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the medium as taught by Fielding, (re claim 59) in response to the determination of the new end effector positions and the new end effector orientations, determine a set of distances from each point of a first set of points along a first surgical tool of the plurality of surgical tools to each point of a second set of points along a second surgical tool of the plurality of surgical tools; since Stark teaches determining the distance between each of a plurality of spheres associated with multiple bodies in a medical environment to determine if the motion of the bodies should be stopped.  This ensures that each primitive is accounted for when detecting collisions between models of manipulators, as taught by Fielding.  

Re claim 60.  Wherein the the user input interfaces comprise handles (controller devices 300, 301, Figure 3).

Re claim 61.  Wherein the instructions further cause the processor to, in response to the determination that the at least one distance of the set of distances satisfies the proximity threshold, determine at least one parameter of a haptic feedback and cause first and second handles associated, respectively, with the first and second surgical tools to provide the haptic feedback to the user to impede movement of the first and second handles in a direction that would shorten the at least one distance (paragraph [0042]: “If an intended motion will cause collision between the models, manipulator motion is halted and a feedback force is fed back to the controller device in the direction opposite to the commanded motion.”).

Re claim 62.  Wherein the at least one parameter of the haptic feedback comprises an intensity of a haptic feedback force, the intensity being proportional to a difference between the at least one distance and the proximity threshold (paragraph [0042]: “The feedback force applied to the controller device may be proportional to the commanded distance through a collision avoidance boundary.”).

Re claim 63.  Wherein the least one parameter of the haptic feedback comprises a first direction associated with the first handle of the first surgical tool and a second direction associated with the second handle of the second surgical tool, the first direction being opposite to the second direction (paragraph [0042]: “a feedback force is fed back to the controller device in the direction opposite to the commanded motion.”).

Re claim 64.  Wherein the instructions further cause the processor to generate a notification that the at least one distance of the set of distances satisfies the proximity threshold (paragraph [0042]: “If an intended motion will cause collision between the models, manipulator motion is halted and a feedback force is fed back to the controller device in the direction opposite to the commanded motion.”).

Re claim 66.  Wherein the processor is further configured to cause movement of the end effectors associated with the first and second surgical tools to be enabled in response to a determination that the at least one distance no longer satisfies the proximity threshold (paragraph [0004]: “output an actuation signal to move the medical robotic arm in accordance with the calculated motion.”). 

Re claim 67.  Wherein the instructions cause the processor to determine a new end effector position and a new end effector orientation of an end effector based on a current position and orientation of a user interface of a surgical tool manipulator associated with the end effector, and wherein the instructions cause the processor to periodically receive the current position and orientation of the user interface from the surgical tool manipulator (paragraph [0004]: “the determining of the calculated motion is based on an input value received from a controller device that provides input from a user”).


Claims 49 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. (US Publication No. 2014/0142593) as modified by Stark (US Patent No. 4,578,757) as applied to claims 48 and 64 above, and further in view of Buehler et al. (US Publication No. 2013/0343640).
The teachings of Fielding have been discussed above.  Fielding fails to specifically teach: (re claims 49 and 65) wherein the notification comprises at least one of a visual or audio notification.
Buehler teaches, at paragraph [0052], in addition to haptic feedback, sounds may be used to indicate how close a robotic arm is to colliding with another part of a robot, and that visual information may also be used to provide such information to a user.  This allows a user to be aware of potential collisions of one part of a robot with another part of the robot by using various senses of the operator.  
In view of Buehler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system and medium as taught by Fielding, (re claims 49 and 65) wherein the notification comprises at least one of a visual or audio notification; since Buehler teaches in addition to haptic feedback, sounds may be used to indicate how close a robotic arm is to colliding with another part of a robot, and that visual information may also be used to provide such information to a user.  This allows a user to be aware of potential collisions of one part of a robot with another part of the robot by using various senses of the operator.  


Claim 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. (US Publication No. 2014/0142593) as modified by Stark (US Patent No. 4,578,757) as applied to claim 47 above, and further in view of Bajo et al. (US Patent No. 9,333,650).
The teachings of Fielding have been discussed above.  Fielding fails to specifically teach: (re claim 56) wherein: each of the first and second surgical tools includes a plurality of segments; at least one segment of the plurality of segments comprises a plurality of vertebrae; and at least some of the points in the first and second sets of points comprise points on a segment or a vertebrae of a segment of the respective first or second surgical tool.
Bajo teaches, at Figure 1a, and column 1, lines 21 through column 2, line 13, such medical robots may be continuum segment robots which allow for deeper anatomical reach along increasingly tortuous paths.
In view of Bajo’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Fielding, (re claim 56) wherein: each of the first and second surgical tools includes a plurality of segments; at least one segment of the plurality of segments comprises a plurality of vertebrae; and at least some of the points in the first and second sets of points comprise points on a segment or a vertebrae of a segment of the respective first or second surgical tool; since Bajo teaches such medical robots may be continuum segment robots which allow for deeper anatomical reach along increasingly tortuous paths.

Fielding fails to specifically teach: (re claim 57) wherein the processor is configured to, for at least one surgical tool, determine a set of vectors from a reference point associated with the at least one surgical tool to a point on a segment of the plurality of segments of the at least one surgical tool based on the new end effector position of an end effector associated with the at least one surgical tool; and (re claim 58) wherein the processor is configured to determine a position of at least one vertebrae associated with the segment based on the position of the point on the segment.
Stark teaches, at Figure 3; and column 4, lines 18-24, determining the coordinates for the centrum points of each sphere for performing the collision tests.  This ensures each point’s location in space is known for the collision test calculations.
In view of Stark’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Fielding, (re claim 57) wherein the processor is configured to, for at least one surgical tool, determine a set of vectors from a reference point associated with the at least one surgical tool to a point on a segment of the plurality of segments of the at least one surgical tool based on the new end effector position of an end effector associated with the at least one surgical tool; and (re claim 58) wherein the processor is configured to determine a position of at least one vertebrae associated with the segment based on the position of the point on the segment; since Stark teaches determining the coordinates for the centrum points of each sphere for performing the collision tests.  This ensures each point’s location in space is known for the collision test calculations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664